Citation Nr: 1746334	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to September 1969, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied, in pertinent part, the Veteran's claim for a  disability rating greater than 50 percent for PTSD.  Although the Veteran did not disagree with this rating decision, he submitted additional relevant evidence or argument within 1 year of the January 2013 rating decision which rendered it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  The RO then readjudicated the Veteran's increased rating claim for PTSD in a March 2014 rating decision and denied this claim on the merits.  The Veteran disagreed with March 2014 rating decision in December 2014.  He perfected a timely appeal in February 2016.

The Veteran appointed his current representative to represent him before VA by filing a completed VA Form 21-22a in approximately March 2015.  It appears that the RO lost the Veteran's original VA Form 21-22a so his representative resubmitted it in May 2015, along with information showing the original date of receipt in March 2015 by the RO.

In April 2017, the Board denied the currently appealed increased rating claim for PTSD.  The Veteran, through his attorney, filed a motion to vacate this decision at the Board in June 2017 ("June 2017 motion").  The Veteran's attorney argued correctly in the June 2017 motion that the April 2017 Board decision was not based on all of the evidence constructively in possession of VA at that time, specifically medical records and an appellate brief submitted on the Veteran's behalf by his attorney to the Board in March 2017.  The Board notes in this regard that it may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  Having reviewed the record evidence, the Board is persuaded by the June 2017 motion that the Veteran was denied due process of law because the April 2017 Board decision was not based on a review of all of the evidence constructively in possession of VA at that time.  Accordingly, the April 11, 2017, Board decision addressing the issue of entitlement to a disability rating greater than 50 percent for PTSD is vacated.  Id.  A new decision on this issue is below.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability. The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In a March 2017 appellate brief, the Veteran's attorney argued that the Veteran was entitled to a TDIU and also submitted the Veteran's formal TDIU claim.

As is explained below in greater detail, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected PTSD is manifested by, at worst, complaints of depression, anxiety, panic attacks, memory impairment, hypervigilance, and self-isolation.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With the exception of the deficiencies noted in the Introduction, which were resolved by the Board's decision to vacate its prior decision dated on April 11, 2017, in this appeal, the Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of this claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Increased Rating for PTSD

The Veteran contends that he is entitled to a disability rating greater than 50 percent for his service-connected PTSD.  His attorney argued in his March 2017 appellate brief that the Veteran's service-connected PTSD had been totally disabling since at least 2006 when he retired after working at General Motors for approximately 39 years.  


Laws and Regulations

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective June 27, 2006, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).  As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 50 percent for PTSD.  The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of depression, anxiety, panic attacks, memory impairment, hypervigilance, and self-isolation throughout the appeal period.  For example, on VA outpatient treatment in November 2012, the Veteran stated "he does not like being around groups of people and has trouble with feeling emotions."  He also reported increased self-isolation, sleep disturbance "with difficulty falling and staying asleep," decreased interest in activities, an inability to maintain relationships, having few friends, poor concentration, and memory problems.  He also felt irritable and angry often.  He further reported hypervigilance and "anxiety with panic attacks."  Mental status examination of the Veteran showed he was neat, appropriate speech, full orientation, normal memory, and no evidence of a thought disorder.  The clinician stated that the Veteran had occupational and social impairment but generally functioned satisfactorily with routine behavior and self-care.  The Veteran's GAF score was 51, indicating moderate symptoms.  The Axis I diagnosis was PTSD with anxiety and depression.

On VA PTSD examination in January 2013, the Veteran's complaints included nightmares twice a week, flashbacks 4-5 times per month, panic attacks 4-5 times per month, and chronic sleep impairment.  He had been married 42 years to his wife.  He had a good relationship with his adult son and a "touchy" relationship with his adult daughter.  He spent "the majority of his time reading, working out, and staying busy."  He liked hunting and fishing and had several close friends and neighbors.  He had retired from General Motors after working there for 39 years when he was eligible for retirement.  He last saw a psychiatrist for mental health treatment in 2011 and was "no longer receiving prescriptions for psychiatric care."  He stopped drinking alcohol in 2011.  He denied any suicidal or homicidal ideations or plans.  He had no difficulty falling asleep and slept 6 hours per night with 2-3 awakenings per night.  He woke up after experiencing nightmares, stayed up for 10-15 minutes, and then fell asleep again after 30 minutes.  His flashbacks lasted about 2 minutes and his panic attacks "usually last 10-15 minutes."  He checked perimeters when he was up at night and "scans public areas for signs of danger."  Mental status examination of the Veteran showed panic attacks more than once a week, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Axis I diagnosis was PTSD.

On private outpatient treatment with M. P. H., PhD., in August 2013, the Veteran's complaints included hypervigilance, frequent dreams of his service in Vietnam, and an impaired memory.  He also reported a "severe" fear of being trapped and chronic sleep impairment.  Mental status examination of the Veteran showed he was neat, appropriate speech, full orientation, suspicious/defensive manner, impaired memory function, no delusions, disorganized thinking, or hallucinations, poor appetite, reported sleep disturbance, low energy level, and no suicidal or homicidal ideations.  He still was married to his wife and worked for General Motors until his retirement when his PTSD symptoms "increased dramatically."  He had a strained relationship with both of his adult children.  The Veteran's GAF score was 42, indicating serious symptoms.  The Axis I diagnoses included PTSD.

In an undated letter which was received by VA in November 2013, a Vet Center employee stated that the Veteran was working "on developing ways of coping with chronic severe symptoms associated with" his service-connected PTSD.  The Veteran reported that he was moody, had difficulty communicating, and often was angry.  He also reported feeling depressed, anxious, panic attacks, having no friends, and memory loss and memory impairment.

On VA outpatient treatment in September 2015, the Veteran's complaints included sleep problems, intrusive thoughts, flashbacks, depression, and anxiety.  "He presented with a positive mood even with all identified symptoms."  The assessment was that the Veteran's PTSD remained chronic.

In February 2016, the Veteran's complaints included increased PTSD symptoms "with more frequent nightmares and getting trapped and dying.  He reports increased paranoia and hypervigilance.  He reports he is trying to stay active and busy and going to the gym."  The assessment was unchanged.

In April 2016, the Veteran "reported he was very upset over an incident that had happened the day before" when he was walking in a residential neighborhood when a dog "charged him growling and barking."  He yelled at the dog and threatened to kill the dog.  The Veteran also reported that he had been unable to sleep and experienced extreme anxiety since this incident.  He was embarrassed that he had reacted this way in front of a friend with whom he was walking.  The clinician stated that this reported event was a trigger for the Veteran's increased PTSD symptoms.  The assessment was chronic and severe PTSD.

In a May 2016 letter, a Vet Center therapist stated that the Veteran reported experiencing symptoms of depression, anxiety, panic attacks, isolation, having no friends, and memory loss.  This therapist concluded that the Veteran's GAF score was 45, indicating serious symptoms.  The diagnoses included severe PTSD with anxiety and depression.

On VA outpatient treatment in June 2016, the Veteran reported "a significant increase specific to the frequency and intensity of PTSD symptomatology following his retirement" from General Motors in 2006.  He also endorsed PTSD symptoms which "vacillate between a moderately severe to severe range."  Mental status examination of the Veteran showed full orientation, appropriately dressed, excellent hygiene and grooming, no evidence of mania, psychotic processes, or delusional ideations, and rational, relevant, and coherent thought processes.  His GAF score was 42.  The provisional diagnosis included chronic PTSD.

On private outpatient treatment with B.C., M.D., in January 2017, the Veteran's complaints included ongoing anxiety, pacing, irritability, a preference for self-isolation, flashbacks, nightmares, and sleep problems.  He reported that he still was married to his wife.  He had a good relationship with his adult son and "struggles in his relationship with his adult daughter."  He "likes being alone outside such as when he is in a tree stand hunting."  He spent time with his wife and a friend who also had PTSD.  Dr. B.C. disagreed with the findings on the January 2013 VA examination.  The diagnoses included severe and chronic PTSD.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, complaints of depression, anxiety, panic attacks, memory impairment, hypervigilance, and self-isolation throughout the appeal period.  For example, the Veteran's GAF scores obtained during the appeal period showed that his service-connected PTSD symptoms were only moderate to serious in nature.  The Board recognizes that the Veteran continues to receive bi-weekly outpatient therapy and attend group therapy sessions as part of his ongoing treatment for service-connected PTSD.  The findings obtained at the Veteran's therapy sessions completed during the appeal period do not suggest an objective worsening of the symptoms attributable to this disability, however.  For example, the November 2012 VA clinician stated that the Veteran had occupational and social impairment due to reported symptoms including increased self-isolation, sleep disturbance, decreased interest in activities, an inability to maintain relationships, having few friends, poor concentration, memory problems, irritability and anger, hypervigilance, anxiety, and panic attacks, but generally functioned satisfactorily with routine behavior and self-care.  The Veteran's outpatient treatment records also reflect that he has been married to his wife for more than 4 decades, including throughout the appeal period, and had a good relationship with his adult son although his relationship with his adult daughter was troubled.  These records further reflect that the Veteran did not report consistently whether he had no friends or few friends.  For example, although he reported that he had several close friends and neighbors on VA examination in January 2013, he subsequently reported in November 2013 that he had no friends.  The Veteran again reported walking with a friend when an event triggered increased PTSD symptoms in April 2016 but then reported having no friends 1 month later in May 2016.  In January 2017, the Veteran reported to Dr. B.C. that he liked spending time with a friend who also had PTSD.  Given the inconsistencies in what the Veteran reported concerning the existence of friendships with others, the Board finds that his statements regarding his alleged level of social impairment (i.e., a lack of friends) are less than probative on the issue of entitlement to a disability rating greater than 50 percent for PTSD.

The remaining evidence also does not support granting an increased rating for the Veteran's service-connected PTSD.  It shows instead that the Veteran reported throughout the appeal period that he kept himself busy, hunted, fished, and worked on ways of coping with the symptomatology associated with this disability.  Repeated mental status evaluation of the Veteran completed during the appeal period showed that he had full orientation, appropriate speech, dressed appropriately, excellent hygiene and grooming, no evidence of delusions or a thought disorder, and no suicidal or homicidal ideation.  The Board acknowledges that the Veteran experienced increased PTSD symptoms in April 2016 when an incident occurred involving a dog which charged at him barking and growling.  It appears that the Veteran contacted his treating VA clinician immediately following this incident and she helped him process the increased symptoms which he experienced as a result of this incident and returned him to his baseline of moderately disabling symptoms of service-connected PTSD.  In other words, the record evidence does not indicate that the Veteran experiences either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that a disability rating greater than 50 percent is warranted for his service-connected PTSD at any time during the appeal period.  See 38 C.F.R. § 4.130, DC 9411 (2016).  Nor does the evidence suggest that the Veteran experiences other symptoms of similar frequency, severity, and duration as are required for a disability rating greater than 50 percent for his service-connected PTSD at any time during the appeal period.  See also Vazquez-Claudio, 713 F. 3d 112.  The Board observes here that several of the Veteran's treating clinicians have referred to the Veteran's service-connected PTSD symptomatology as "severe" or "severely" disabling during the appeal period.  Although these terms are not defined in the Rating Schedule, the objective evidence does not indicate that the symptomatology associated with the Veteran's service-connected PTSD is more than moderately disabling at any time during the appeal period (as discussed above).  The evidence also suggests that the references to "severe" or "severely" disabling PTSD are based on the symptoms reported by the Veteran to his treating clinicians rather than the objective findings on mental status evaluations conducted during the appeal period (as also discussed above).  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 50 percent for PTSD.  Accordingly, the Board finds that the criteria for a disability rating greater than 50 percent for PTSD have not been met.


ORDER

Entitlement to a disability rating greater than 50 percent for PTSD is denied.


REMAND

As noted in the Introduction, the Veteran's attorney argued in a March 2017 appellate brief that the Veteran is entitled to a TDIU as part and parcel of his increased rating claim for PTSD.  The Veteran, through his attorney, specifically contends that his service-connected PTSD, alone or in combination with his other service-connected disabilities, contributes to his unemployability and entitles him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is required before the TDIU claim can be adjudicated on the merits.

The Board notes that the medical evidence of record does not address the impact of the Veteran's service-connected PTSD, alone or in combination with his other service-connected disabilities, on his employability.  The VA examination of record for PTSD was completed in January 2013 prior to the Veteran filing his formal TDIU claim in March 2017; as such, there is limited information in this examination concerning the impact of the Veteran's service-connected PTSD on his employability.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the impact of his service-connected PTSD, alone or in combination with his other service-connected disabilities, on his employability.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for appropriate examination to determine whether his service-connected PTSD, alone or in combination with his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  The claims file should be provided for review.  The Veteran should be asked to provide a complete medical and employment history, if possible.

The examiner is asked to specify the occupational limitations associated with the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that service connection is in effect for PTSD, tinnitus, pancreatitis, and hearing loss.

3.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


